DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 2-21 have been examined.

Allowable Subject Matter
Claims 2-11 are allowed.
Claims 12-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Bonabeau et al. (U.S. Patent Application Publication 2006/0010117), discloses a computer-implemented method comprising: generating a first query, which is for information relating to at least one of a product or a service; and receiving the information from the plurality of information sources in response to the first query (paragraphs 31, 34, and 35); and generating a matrix display that organizes the received information into a plurality of topics for presentation (paragraphs 31, 35, 37, 51, 53,and 55; Figures 2c and 3).  Bonabeau does not expressly disclose transmitting the first query to a plurality of information sources, although the list of search components (paragraph 34) may be taken as implying such transmission.  However, the anonymous article, “IM2, Inc. Secures $8 Million Investment from Redpoint Ventures and Lightspeed Venture Partners,” teaches searching across multiple information sources, and transmitting queries to multiple online information sources (see especially the paragraph beginning, “With the preview version of FatLens,” et subseq. through the paragraph beginning, “Integral to the rich user experience”). 
Bonabeau does not disclose parsing the information into a plurality of topics, each of the plurality of topics representing a category associated with the information, but Lisa et al. (U.S. Patent Application Publication 2007/0233692) teaches a search engine parsing information into a plurality of topics, analyzing metadata to organize retrieved information into categories, and assigning information objects to topics (paragraphs 6 and 7).  
Bonabeau does not disclose providing access to the matrix display to a plurality of user devices, but Gilfillan et al. (U.S. Patent Application Publication 2002/0165856) teaches providing access to search results to a plurality of users and their devices (paragraphs 61 and 74-78).  Bonabeau does not disclose updating the matrix display based on updated information received from at least one of the plurality of information sources in response to a second query.  Gilfillan teaches performing updated searches so that documents may be kept up to date (paragraph 64; Figure 5), but does not teach updating a matrix display based on updated information received from at least one of a plurality of information sources in response to a second query.  The other prior art documents of record do not sufficiently disclose teach, or reasonably suggest modifying the disclosure of Bonabeau to arrive at the claimed invention. 
As set forth in the previous Office Action, the claims have been analyzed for eligibility under 35 U.S.C. 101, and have been found eligible. 
The preceding statements apply to both claim 2 and claim 12, which are parallel to each other, and to their respective dependents.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN whose telephone number is (571)272-6762. The examiner can normally be reached 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762, or emailed to Nicholas.Rosen@uspto.gov. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein, can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	May 11, 2022